In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                      No. 17-27V
                                 (not to be published)

*****************************
PHINEAS ADAM TURNER, as father and legal *               October 23, 2017
guardian of E.L.T., a minor,             *
                                         *               Joint Stipulation of Dismissal;
                      Petitioner,        *               Rule 21(a); No Judgment; Order
                                         *               Concluding Proceedings
              v.                         *
                                         *
SECRETARY OF HEALTH AND                  *
HUMAN SERVICES,                          *
                                         *
                      Respondent.        *
                                         *
*****************************

                        ORDER CONCLUDING PROCEEDINGS

        On October 23, 2017, pursuant to Vaccine Rule 21(a)(1)(B), the parties filed a joint
stipulation stating that above-captioned case should be dismissed.

       Accordingly, pursuant to Vaccine Rule 21(a)(3), the above-captioned case is hereby
dismissed without prejudice. The Clerk of the Court is hereby instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 21(a).

   IT IS SO ORDERED.

                                                          /s/ Brian H. Corcoran
                                                            Brian H. Corcoran
                                                            Special Master